TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00467-CR



                             Tremoin Dequinn Jackson, Appellant

                                                  v.

                                   The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 56820, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant’s brief was originally due December 22, 2005. The time for filing was

extended to February 6, 2006, on the motion of appellant’s appointed attorney, Mr. Anthony Smith.

The brief has not been received and counsel did not respond to this Court’s notice that the brief is

overdue.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal and, if so, whether counsel has abandoned the appeal. Tex.

R. App. P. 38.8(b)(2). The court shall make appropriate findings and recommendations. If

necessary, the court shall appoint substitute counsel who will effectively represent appellant in this

cause. A record from this hearing, including copies of all findings and orders and a transcription of
the court reporter’s notes, shall be forwarded to the Clerk of this Court for filing as a supplemental

record no later than March 31, 2006. Rule 38.8(b)(3).




                                               __________________________________________

                                               Bea Ann Smith, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Filed: March 3, 2006

Do Not Publish




                                                  2